Citation Nr: 1207955	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  He had service within the Republic of Vietnam from October 1966 to September 1967.  His awards include the Vietnam Service Medal with a Bronze Service Star. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This claim was reopened and denied by the Board in February 2008.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In a February 2009 Order, the Court Clerk granted the parties Joint Motion for Remand (JMR), and vacated the Board's February 2008 decision, only with regard to the denial of service connection, and remanded the matter to the Board for compliance with the instructions in the JMR. 

In November 2010, the Board remanded the claim for further development.  That development has been sufficiently accomplished and the claim is ready to review.


FINDING OF FACT

The Veteran experienced or witnessed events that involved actual or threatened death or serious injury to him or others while stationed in Vietnam and has been diagnosed with PTSD based upon those experiences.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. 

The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a  person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997). 

The VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, or that had been pending before the Court and by its action was returned to the Board, but have not been decided by the Board as of July 13, 2010. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. 

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) reflected no complaints or requests for treatment for any acquired psychiatric disorder; however, on the May 1968 Report of Medical History, the Veteran indicated in the positive for depression or excessive worry and for nervous trouble.  The May 1968 Report of Physical Examination found the psychiatric system clinically normal.  

In December 1994, the Veteran submitted a claim seeking service connection for what was then-called "post Vietnam stress disorder."  He was afforded a VA PTSD examination in February 1995.  The examiner noted that when he asked about traumatic events, the Veteran responded that he did not know of any.  While the VA examiner observed the Veteran was then "depressed," the examiner did not reach any formal Axis I diagnosis, and noted only that the Veteran was still grieving a recent death.  

The Board observes that in a June 2006 personal hearing before the Decision Review Officer, held at the RO, the Veteran denied knowing anything about PTSD until he sought VA assistance in 2003.  After a review of the entire claims file, the Board finds this incongruity to be a familiar theme; nonetheless, the Board finds the Veteran was a credible witness who reported his stressors with reasonable consistency.

The Veteran was referred for an evaluation for depression in May 1998 by his VA primary care physician.  The Veteran denied having a history of anxiety or depression in the past and attributed his then-current frustration and worry to his more limited physical abilities.  He was assessed with adjustment disorder with depressed mood.  By June 1998, the adjustment disorder was assessed as resolving.  

In March 2003, the Veteran was again referred for an evaluation for depression.  He reported that he was very angry and depressed "of late."  He referred to the current conflict in Iraq and referenced his own experiences in Vietnam, from which he reported continuing bad memories and nightmares.  He was assessed with depression and anger.  

The Veteran had a more thorough VA Mental Health evaluation in March 2003; however, the clinician assessed only a provisional assessment of PTSD, and severe depression.  The report of record indicated the Veteran's focus was on current troops and his knowledge of what they were going through.  There was no recorded stressor of what he actually experienced in Vietnam.  

In April 2003, the Veteran submitted a statement in which he described his service in Vietnam.  He drove a supply truck that hauled everything from ammunition to troops.  His truck was hit with sniper fire and flack from RPG's (rocket propelled grenades) and mortars.  His unit had lost several men to enemy action, in addition to losing trucks as a result of land mines.  As he drove, he saw other trucks that had already been hit by land mines or booby traps.  He added:  "[d]riving a truck and not knowing whether or not you're going to get ambushed or hit a land mine is traumatic hell."  

The Board observes, as the Veteran noted in that April 2003 statement, that his awards sheet within his personnel records included the Vietnam Service Medal with a Bronze Service Star and that the campaign Vietnam Counteroffensive Phase II was indicated.

Later in May 2003, the Veteran was again evaluated by mental health clinicians.  In this evaluation, he discussed his duties driving the supply truck, passing other troops freshly hit by ambush, and having had his own truck twice hit by mines.  He described himself as becoming very anxious and vulnerable, that, in the middle of a war zone, he bought a gun from a Marine.  His truck cab was also hit by sniper fire.  The clinician assessed PTSD, provisional.  

A later evaluation in June 2003 by a VA social worker concluded with the impression of not PTSD, but of a personality disorder.  By August 2003, an interdisciplinary team assessed that the Veteran did not have PTSD, but instead MDD (major depressive disorder).

VA treatment reports continue in the claims file with fair regularity through to 2010.  He was assessed with anxiety, NOS, and anxiety and depression.  See November 2003, October 2004, January 2005, March 2005, and April 2005.  He began to report what he believed were his actions of killing children in combat, thought the treatment reports of this period focused almost entirely on his symptoms.  By June 2005, the VA clinician noted he had symptoms of PTSD; however, the clinician did not assess PTSD itself.  

In August 2005, the Veteran submitted a PTSD stressor statement.  He described his camp coming under mortar fire one evening, and a another stressor in which he witnessed a woman and two children suddenly run out onto the highway, having been apparently burned by freshly dropped napalm.  The Veteran reported he tried to slow down; however, his own truck was hit with rifle fire, and so he sped up.  He believed that he drove his truck over the woman and children and that he could still see their faces.  

By November 2006, the Veteran was being treated by a different VA clinician, who reached the assessment of both depression and PTSD; however, the report described only generally his then-current symptoms, without the stressor event.  The same VA clinician assessed chronic PTSD and recurrent MDD in January 2007.  In that evaluation, the Veteran expressed his frustration when innocent people got killed for no reason; however, it was unclear that he reported the incident of his actions apparently running over the woman and children or of experiencing fear while driving supplies.  See February 2007, March 2007, May 2007, July 2007, September 2007, October 2007, December 2007, May 2008, and August 2008 notes.   

In a February 2008 evaluation, in addition to, again, generally describing his symptoms, the Veteran observed that following a recent storm, he became very alert and could not rest, which reminded him of his service days.  The VA clinician continued the assessment of MDD and chronic PTSD.

In contrast to the treatment history discussed above, in an October 2008 evaluation, the Veteran's longtime VA clinician ruled-out PTSD after an evaluation that was again largely focused on current complaints and worries reported by the Veteran.  The clinician did continue to assess MDD, recurrent.  See also December 2008, February 2009, and March 2009.  

By April 2009, the Veteran reported better sleeping with the newly provided CPAP machine and after another general report of symptoms, the VA clinician noted there were no symptoms of a mood disorder and assessed MDD in partial remission.  In June 2009, though the clinician noted the Veteran struggled with unresolved guilt, the clinician assessed the depression as in full remission and he continued to rule out PTSD.  See also July 2009.  In August 2009, this longtime VA treating clinician assessed the MDD itself as in full remission.  See also December 2009, January 2010, and February 2010.  

The Board notes that after years of mental health treatment and statements by the Veteran, there were assessments of PTSD, though the clinicians were circumspect as to the stressor event itself, and separately there were statements by the Veteran as to his stressors, in particular the fear he experienced of enemy attack while driving the supply trucks in Vietnam and the horror of seeing the woman and children burning from napalm and apparently being run over by his truck, without there being a clear evaluation of PTSD based upon a sufficient stressor event.  

In late February 2010, just hours after an evaluation with his longtime treating clinician who noted the Veteran did not want medication any longer and that his depression was in full remission, he underwent another mental health evaluation with a different VA physician that was much different in its impression and description of the Veteran.  Nonetheless, this mental health evaluation with the second physician concluded with both an impression of PTSD and a description of the stressor event.

Specifically, Dr. B noted this was his first evaluation of the Veteran.  He reported nightmares that began in March 2003 and that continued.  He described his duties in Vietnam as driving a truck, usually in convoys, though sometimes alone.  He was fired upon by the enemy.  On one such convoy, he witnessed a family run onto the road after having been burned by napalm.  They were immediately in front of his truck and he was begged not to stop, because of enemy activity, and so he believed he ran them over.  This event was the basis of the nightmares.  His base was also mortared often.  Dr. B. assessed PTSD, delayed onset and recommended medication.  

The Veteran was again assessed by Dr. B in March 2010 and April 2010.  He described the stress of being in a combat zone with no safe place to relax and being unable to tell where the enemy was.  He reported he could not relax after Vietnam "with being a target."  The physician again assessed PTSD.  See also May 2010, July 2010, August 2010, and September 2010.         

A VA PTSD examination was conducted in February 2011.  The VA examiner noted the Veteran's description of driving a truck in Vietnam and that while doing so he saw dead bodies of both the enemy and Americans.  The examiner also noted the Veteran felt exposed and vulnerable so much so that he bought a firearm from a Marine.  The examiner noted only that it was "natural" that the Veteran was concerned for his safety.  The report contained no mention of the incident of coming under fire and apparently running over the civilians.  

In the assessment, the examiner stated that the Veteran did not meet the criteria for PTSD.  He found the claimed stressor was not specifically linked to fear of hostile or enemy activity and that no stressor existed that caused the claimed PTSD.  While he noted the Veteran's VA treatment history, that included the 2003 interdisciplinary team assessment that the Veteran did not have PTSD and the more current treatment notes that he did, this VA examiner found the Veteran did not meet the full DSM-IV criteria.  

He also found the depression was not related to service, as it had a later onset, different symptom constellation, and a different pattern of causation.  Instead, the depression had an etiology root in life events, the Veteran's constitution, and partially treated sleep apnea.  

As noted above, the criteria for service connection for PTSD was liberalized in July 2010.  Under the amended regulation, if a stressor is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In this case, the Veteran was stationed in Vietnam and while not directly involved in combat, his experience driving supply trucks in convoys camp involved sniper fire, landmines, and mortar or rocket attacks, thus he was confronted with an event involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others.  His stressor is supported by his statements, testimony before the DRO in June 2006, and the award notation in his personnel records that he was serving in Vietnam during the Counteroffensive, Phase II.   

Next, the February 2010 VA physician, Dr. B, has diagnosed PTSD based upon this reported stressor.  While the February 2011 VA examiner described very generally the Veteran's reports of his service in Vietnam and consequently found that the Veteran did not meet the DSM-IV criteria for PTSD, he did not address the other VA provider's findings to the contrary.  Thus, while the examination weighs against the claim, the examination does not provide clear and convincing evidence that that the claimed stressor and symptoms were not consistent with the places, types, and circumstances of service. 

With regard to the assessments of depression and MDD, again while the February 2011 VA examiner did not relate the depression to the Veteran's service, several earlier treating clinicians who assessed depression, or chronic MDD, reached that assessment after the Veteran reported his in-service and post-service experiences.  As the Board finds the evidence in equipoise, the benefit of the doubt weighs in favor of the Veteran.   

In sum, the Board finds that the Veteran's alleged stressful and traumatic incident occurred and that he has had a confirmed diagnosis of PTSD based on that incident during the pendency of his claim.  See 38 C.F.R. § 3.304(f)(3).  While the diagnosis of PTSD has not been uniformly established, he is entitled to the benefit of the doubt; therefore, service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


